The defendant purchased, at a sale for taxes in the city of New York, for the term of 100 years, the house and lot owned by the plaintiff, and afterwards received from the corporation a lease for the term.
After the lease was obtained, both parties believing it to be valid, and to give to the defendant the actual term in the premises which it purported to give, the plaintiff purchased the lease of the defendant and paid him $1,800 for it.
Subsequently, the plaintiff ascertained that the lease was void, and this action was brought to recover back the money so paid.
Held, that the plaintiff was entitled to recover the amount paid by him for the lease, with interest, less the amount of taxes and charges paid by the defendant to the corporation. The lease to be reassigned, and the defendant discharged from the covenants contained in his assignment to the plaintiff.
(S. C., 4 Sandf. 366; 8 N. Y. 331.)